Citation Nr: 0809235	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for service-connected bilateral pes planus.

2.  Entitlement to a compensable disability rating for 
service-connected hallux valgus of the right foot.

3.  Entitlement to a compensable disability rating for 
service-connected hallux valgus of the left foot.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1981 and from March 1986 to January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
marked pronation, chronic pain on manipulation and use, and 
tenderness of the plantar surfaces and Achilles tendon, and 
his condition has not been improved by orthopedic shoes or 
appliances.

2.  The veteran's hallux valgus of the right and left feet is 
manifested by mild deformities, and the evidence does not 
demonstrate surgery with resection of the metatarsal head or 
severity equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
service-connected bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5276 (2007).  

2.  The criteria for a compensable disability rating for 
service-connected hallux valgus of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Code 5280 (2007).  

3.  The criteria for a compensable disability rating for 
service-connected hallux valgus of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Code 5280 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in October 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the veteran to notify the VA of 
any additional evidence that may be helpful to the veteran's 
claim.  The March 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.  Further, post-adjudicatory notice, by 
way of the May 2006 statement of the case, informed the 
veteran of the criteria required to warrant an increased 
disability rating for bilateral pes planus and hallux valgus, 
including specific measurements and the range of ratings 
available under those diagnostic codes.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in October 2005 as 
part of this claim.  38 C.F.R. § 3.159(c) (4).  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002

Increased Ratings:  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Bilateral Pes Planus

The veteran's bilateral pes planus is currently evaluated as 
30 percent disabling under Diagnostic Code 5276.  Under 
Diagnostic Code 5276, a 30 percent disability rating is 
assigned for severe bilateral acquired flatfoot, with 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A 50 percent disability rating 
is assigned for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  
38 C.F.R. § 4.71a.

The veteran underwent a VA examination of his feet in October 
2005.  The veteran reported constant, throbbing, bilateral 
foot pain, with discomfort during ambulation.  The veteran 
complained of plantar foot pain that radiates up his leg.  
The examiner noted that the veteran wore "healing shoes," 
but the veteran did not state whether the shoes improved his 
symptoms.  The examiner further noted that the veteran 
experienced pain to palpation on the plantar surfaces and the 
Achilles tendons of both feet.  The examiner noted a large 
round black corn on the veteran's right great toe, and 
another corn on his left great toe.  Upon examination, the 
veteran had 15 degrees of valgus angulation, and manual 
correction caused pain to the veteran.  The examiner noted 
that there was no forefoot malalignment.  Additionally, the 
veteran had decreased range of motion in both ankles, with 
pain on use.

The objective findings on the October 2005 VA examination 
showed marked pronation, painful motion, and tenderness.  
Moreover, it appears that the use of orthopedic devices has 
not improved the veteran's symptoms, as he continues to 
report intense foot pain even while wearing the corrective 
shoes.  Although the veteran does not exhibit all of the 
findings for pronounced pes planus under Diagnostic Code 
5276, the Board finds that the overall severity of his 
bilateral foot disability more closely approximates the 
criteria for a 50 percent evaluation.  

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's bilateral 
pes planus is pronounced and a 50 percent disability rating 
is warranted for the entire relevant time period (i.e. since 
August 2005).  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  A higher rating is not available under 
any other of the Diagnostic Codes that pertain to the feet.  




Hallux Valgus of the Right and Left Feet

The veteran seeks compensable ratings for hallux valgus of 
both the right and left feet.  The veteran's hallux valgus of 
the right and left feet is rated as zero percent disabling 
under Diagnostic Code 5280.  Under this Diagnostic Code, a 10 
percent disability rating is warranted where an operation 
with resection of the metatarsal head has been performed, or 
where the deformity is severe and equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a.

The record does not demonstrate that the veteran has had 
surgery on either foot.  Nor do the findings of the October 
2005 VA examination suggest severe manifestations.  The VA 
examiner noted that the veteran's bilateral hallux valgus 
deformities were mild, with 15 degrees of angulation.  The 
October 2005 examination and VA treatment records do not 
demonstrate the increased severity necessary to support a 10 
percent rating under Diagnostic Code 5280.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
increased rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107;  Gilbert, 
supra.  The claims for compensable disability ratings for 
bilateral hallux valgus are therefore denied.  


ORDER

An increased disability rating of 50 percent for bilateral 
pes planus is granted.

A compensable disability rating for hallux valgus of the 
right foot is denied.

A compensable disability rating for hallux valgus of the left 
foot is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


